918 F.2d 188
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.IBI SECURITY SERVICE, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 90-5064.
United States Court of Appeals, Federal Circuit.
Oct. 29, 1990.

Before MAYER, Circuit Judge, BALDWIN, Senior Circuit Judge, and PLAGER, Circuit Judge.
DECISION
PER CURIAM.


1
The appeal of IBI Security Service, Inc. from the judgment of the Claims Court that IBI is not entitled to a price adjustment under its fixed price service contract with the National Institute of Environmental Health Sciences is affirmed on the basis of the court's opinion, 19 Cl.Ct. 106 (1989).